Citation Nr: 0304945	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Propriety of an effective date of September 13, 2000, for a 
grant of a 100 percent schedular evaluation for service-
connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh











INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.  His service records show that he served in 
Vietnam and that his military decorations include the Purple 
Heart Medal for wounds received in combat against enemy 
forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran a 100 percent schedular evaluation for his service-
connected PTSD and assigned an effective date of September 
13, 2000, for this award.


FINDINGS OF FACT

1.  On March 7, 1990, the veteran filed a claim for an 
increase, and a May 1990 rating decision granted a 30 percent 
rating for PTSD.  A timely appeal of this decision was not 
perfected and the decision became final.

2.  The veteran had a pending perfected appeal of a June 1991 
rating decision which denied his claim for an increased 
rating in excess of 30 percent for PTSD; this appeal was 
based on an application to reopen his claim for a rating 
increase which was filed on December 20, 1990.

3.  It is factually ascertainable by the objective medical 
evidence that the veteran's service-connected PTSD was 100 
percent disabling as of December 20, 1989.



CONCLUSION OF LAW

The effective date for the award of a 100 percent rating for 
PTSD is December 20, 1989.  38 U.S.C.A. §§ 5107(b), 5110 
(West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 
9411 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that in a July 2002 Statement of the Case the RO had 
provided the veteran with notice of the VCAA-compliant duty 
to assist provisions contained in the revised version of 38 
C.F.R. § 3.159.  The Statement of the Case provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

The veteran is seeking entitlement to an effective date 
earlier than September 13, 2000 for a 100 percent evaluation 
for PTSD.  In the interest of clarity, the Board will review 
the applicable law and regulations, briefly describe the 
factual background of this case, and then proceed to analyze 
the claim and render a decision.



Applicable law and regulations

Evaluations of Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10 (2002).

The veteran's service-connected PTSD is currently rated as 
100 percent disabling under the criteria sort forth in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).  According to 
Diagnostic Code 9411, assignment of a 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.

As will be discussed below, this case has been in perfected 
appellate status since January 1994.  During the course of 
the appeal the rating criteria for PTSD were revised on 
November 7, 1996.  Prior to this date, PTSD was rated under 
38 C.F.R. § 4.132, Diagnostic Code 9411, which provided for 
the assignment of a 100 percent rating for PTSD when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation from the 
community, or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or demonstrably unable to obtain or 
retain employment. 

Effective dates

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2002).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2002).

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Nevertheless, the effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA 
must consider all the evidence of record, including that 
which predated a decision on the same matter, to determine 
when an ascertainable increase occurred in the rated 
disability.).  The award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.


Factual Background & Analysis

A review of the history of the veteran's PTSD claim and the 
current appeal shows that he filed his original claim for VA 
compensation for PTSD in March 1989.  In a July 1989 RO 
decision he was granted service connection and a 10 percent 
evaluation for PTSD, effective from the date of claim in 
March 1989.  The veteran was issued notice of this decision 
and his appellate rights in correspondence dated September 
1989.  

Correspondence was received from the veteran on March 7, 1990 
requesting that his claim be reopened for an increased 
evaluation in excess of 10 percent for his PTSD.  Careful 
review of the language of this correspondence shows that this 
was not a Notice of Disagreement with the prior RO decision 
of July 1989.  A Notice of Disagreement can be liberally 
construed, but it must, at a minimum, indicate 
dissatisfaction with denial of a claim.  38 C.F.R. § 20.201.  
The communication received from the veteran on March 7, 1990, 
actually only discussed the stressors he felt caused his 
PTSD, even though service connection for PTSD had already 
been granted.  He did not mention the prior adjudication of 
his claim or the rating assigned to his PTSD.  The RO 
construed this document liberally as a claim for an increase.

In a May 1990 rating decision the RO granted the veteran an 
increased evaluation, to 30 percent, for PTSD effective from 
the date of claim on March 7, 1990.  The veteran was issued 
notice of this decision and his appellate rights in 
correspondence dated July 1990.

Correspondence was received from the veteran on December 20, 
1990 requesting that his claim be reopened for an increased 
evaluation in excess of 30 percent for his PTSD.  Careful 
review of the language of this correspondence shows that this 
was not a Notice of Disagreement with the prior RO decision 
of May 1990.  In fact, the correspondence consisted of a 
substantive appeal on an unrelated issue (hearing loss), 
wherein the veteran happened to mention he was still being 
treated for, among other things, his PTSD.  The RO liberally 
construed this document as a claim for an increase.  The 
veteran did not mention the prior adjudication of his PTSD 
claim or the rating assigned to that disability.  

In a June 1991 rating decision the RO denied the veteran's 
claim for an increased evaluation in excess of 30 percent for 
PTSD.  The veteran was issued notice of this decision and his 
appellate rights in correspondence dated July 1991.  In June 
1992 the veteran filed a timely Notice of Disagreement with 
the June 1991 rating decision.  Thereafter, the record 
contains a November 1993 VA Form 119 Report of Contact which 
shows that the RO acknowledged that it had never sent a 
Statement of the Case to the veteran in response to his 
Notice of Disagreement.  In December 1993 the RO issued the 
veteran a Statement of the Case referring to the June 1991 
rating decision.  In January 1994 the veteran filed a timely 
Substantive Appeal which perfected his appeal of the June 
1991 rating decision.

In the course of the appeal, a letter dated September 13, 
2000 was received from the veteran's treating psychiatrist at 
VA.  The psychiatrist presented the following statement:

"(The veteran) is a patient under my care for 
the treatment of Posttraumatic Stress Disorder 
(currently rated 30% disabling).  He has been 
followed continuously by me since January 1, 
2000.  He continues to reexperience traumas 
suffered while serving in Vietnam, with 
concomitant hyperarousal and severe social 
avoidance.  His condition has continued to 
deteriorate since his last rating despite 
aggressive treatment with psychotropic medication 
and psychotherapy.  He now experiences daily 
panic attacks associated with derealization, 
illogical speech, and disorientation to time and 
place.  (The veteran) also experiences increased 
irritability, which has resulted in increased 
isolativeness due to concerns about his potential 
for impulsive violence.  (The veteran) remains 
clean and sober, but continues to experience 
setbacks in the face of predictable and 
unpredictable stressors.  In my opinion, his 
current rating of 30% grossly underestimates his 
level of service-connected disability 
specifically attributable to PTSD.  There is no 
medical evidence of which I am aware to suggest 
that his condition will improve beyond his 
current level of functioning, and I therefore 
conclude that (the veteran) is completely 
disabled and unemployable due to chronic and 
severe Posttraumatic Stress Disorder."

In March 2001, the Board remanded to the RO the veteran's 
appeal for an increased rating for PTSD.  The remand was for 
additional evidentiary and procedural development, including 
for the RO to address in the first instance the pertinent 
revisions to the rating schedule for PTSD and to apply the 
most beneficial version of the rating schedule, pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In a July 2001 rating decision the RO awarded the veteran a 
100 percent schedular evaluation for PTSD effective on 
September 13, 2000.  This decision was based on the 
assessment of the veteran's PTSD presented in the September 
13, 2000 letter from the veteran's treating psychiatrist at 
VA.  The veteran initiated an appeal of the effective date 
assigned and contended that he had a pending appeal of the 
rating assigned to his PTSD ever since the date of the 
initial grant of service connection for this disability in 
April 1989.  In support of his appeal he submitted a letter, 
dated in August 2001, from his treating psychiatrist at VA 
who presented the following assessment:

"(The veteran) is a patient under my care for 
Posttraumatic Stress Disorder.  I have followed 
him continuously since January 1, 2000, but he has 
been treated in this clinic. . . since March 1989.  
(The veteran) has requested that I review his 
records and provide a medical opinion regarding 
the time of onset of his total disability.  In 
retrospect, it is readily apparent that he has 
been unable to work and (was) unemployable since 
February 1989 when he left (his employment at) 
Pacific Bell on disability leave.  In fact, his 
medical records indicate that he was significantly 
more symptomatic at that time than he is now, with 
extreme rage that was the primary reason for his 
termination in February 1990.  Given this 
information, it is my conclusion that (the 
veteran) has been completely disabled since the 
date of his initial award (of service connection 
for PTSD) in April, 1989."

The veteran's claims file is comprised of four volumes and we 
note that there have been several other appeals addressing 
issues unrelated to the current claim which were 
simultaneously on appeal.  It is evident that there has been 
some confusion regarding when the veteran's claim for an 
increased rating was filed.  The veteran has requested an 
effective date in April 1989, arguing that he filed a timely 
notice of disagreement with the July 1989 rating decision 
that initially granted service connection for PTSD, with 
assignment of a 10 percent disability rating.  The Board has 
thoroughly reviewed the evidence and is unable to locate any 
correspondence from the veteran within one year of that 
decision that can reasonably be construed as a NOD.  

On careful review of the claims folder, it is clear that he 
had a pending appeal for an increased rating for PTSD which 
stems from his initial application to reopen his PTSD claim 
for a rating increase in excess of 30 percent which was filed 
with VA on December 20, 1990.  Again, as discussed above, the 
correspondence received from him in March 1990 and December 
1990 cannot reasonably be construed as a Notice of 
Disagreement with prior adjudications of the disability 
rating to assign to his PTSD.

Based of the facts of the case, the effective date of the 100 
percent rating award for PTSD should be December 20, 1990 if 
based on the date of claim.  However, 38 C.F.R. § 3.400(o)(2) 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within one year from such date.  In order for an effective 
date earlier than the date of claim to be assigned, the 
evidence must show that the disability had increased in 
severity within the prior year and warranted a higher rating.  
VA must consider all the evidence in evaluating whether the 
disability in question increased in severity within one year 
prior to the date of the claim for an increase.  Hazan; 
Swanson.  Therefore, it is conceivable that the veteran could 
be awarded a 100 percent rating for PTSD as early as December 
20, 1989.  

The veteran's treating VA physician clearly believes that the 
veteran was 100 percent disabled by his PTSD as early as 
April 1989, which is well before the absolute date of 
December 20, 1989.  The date that VA received the letter from 
the physician (i.e., September 13, 2000) is not the date as 
of which it is factually ascertainable that an increase had 
occurred.  Since the substance of the physician's letter 
concerned symptomatology from the veteran's PTSD present 
since 1989, it is competent medical evidence of the severity 
of the veteran's condition from that time period.  Cf. 
McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (. . . the date 
the evidence is submitted or received is irrelevant when 
considering the effective date of an award.)  Although 
McGrath concerned the effective date to be assigned an 
original claim, as opposed to a claim for an increase, the 
same theory applies in this case where a medical professional 
has rendered an opinion as to the severity of the veteran's 
PTSD back to 1989.

Therefore, there is evidence that the veteran was totally 
disabled due to PTSD during the year before receipt of his 
claim on December 20, 1990.  The statement from the veteran's 
treating physician must be considered.  Hazan.  In this case, 
that statement is sufficient to, at a minimum, place the 
evidence in equipoise.  The Board is unwilling to say, with 
any degree of certainty, that the veteran did not meet the 
criteria for a 100 percent rating in the year prior to his 
claim.  In the circumstances of this case, it is equally 
possible that he did, and his physician certainly seems to 
feel that he did.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such as, in this 
case, whether the veteran met the criteria for a 100 percent 
rating for PTSD in the year prior to December 20, 1990, the 
benefit of the doubt shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Having reviewed the 
evidence in this case, the Board concludes that the facts 
presented in the record warrant the application of the 
reasonable doubt doctrine.  The medical evidence establishes 
that it is at least as likely as not that the veteran was 
totally disabled from PTSD during this time period.  
Therefore, resolving every reasonable doubt in favor of the 
veteran, an effective date of December 20, 1989, is warranted 
for the assignment of a 100 percent rating for PTSD.  That 
is, by law, the earliest date that can be granted based on a 
claim for an increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o).  


ORDER

An effective date of December 20, 1989, is granted for a 100 
percent rating for PTSD.

	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

